Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 1, the planar antenna, the winding stem, the battery, the first motor, the second motor, and the third motor are located so as to not overlap with one another in the plan view, and one of the first motor, the second motor, and the third motor is disposed between the planar antenna and the winding stem; regarding Claim 8, the planar antenna, the winding stem, the battery, the first motor, the second motor, and the third motor are circumferentially spaced apart from one another in a plan view, and one of the first, second, and third motor is disposed between the planar antenna and the winding stem; regarding Claim 16, the planar antenna, the winding stem, the battery, the first motor, the second motor, and the third motor are disposed in different discrete sectors of the dial, and one of the first, second, and third motor is disposed between the planar antenna and the winding stem and in combination with the rest of the limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujisawa (US Patent No. 8,467,272) disclose an electronic timepiece similar to Applicant’s claimed invention having a dial (2); an indicating hand shaft (320) which passes through the dial; an hour hand (32) attached to the indicating hand shaft; a planar antenna (19); a winding stem (Fig. 12); a battery (14), a first motor (131-135) that drives a second hand, a second motor (131-135) that drives a minute hand and a third motor (131-135) that drives the hour hand.
Yamamoto et al. (US Patent No. 10,761,491) disclose an electronic timepiece similar to Applicant’s claimed invention having a dial (70); an indicating hand shaft (59) which passes through the dial; an hour hand (74) attached to the indicating hand shaft; a planar antenna (51, 52); a winding stem (Fig. 2); a battery (48), a first motor (158) that drives the hour hand.
Fujisawa et al. (US Patent No. 6,853,605) disclose an electronic timepiece similar to Applicant’s claimed invention having a dial (107); an indicating hand shaft (186) which passes through the dial; an hour hand (363) attached to the indicating hand shaft; a planar antenna (111); a winding stem (105); a battery (208), a first motor (310) that drives the hour hand.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833